USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1620                      WILLIAM HENRY SUNDEL,                      Petitioner, Appellant,                                v.                COMMISSIONER OF INTERNAL REVENUE,                      Respondent, Appellee.             APPEAL FROM THE UNITED STATES TAX COURT                                                                                                                                                             Before                                                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                     William H. Sundel on brief pro se.     Loretta C. Argrett, Assistant Attorney General, Teresa E.McLaughlin and Robert J. Branman, Attorneys, Tax Division,Department of Justice, on brief for appellee.June 29, 1999                                                                                                                                                                                                     Per Curiam.  We have reviewed the record in this case,including the briefs of the parties.  We affirm the decision of theUnited States Tax Court, essentially for the reasons given by thecourt in its memorandum findings of fact and opinion.  Sundel v.Commissioner, 75 T.C.M. 1853 (1998).  Any further points raised bypetitioner in his brief to this court are without merit.     Affirmed.